Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 1 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 2 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 3 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 4 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 5 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 6 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 7 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 8 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                         Main Document    Page 9 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                        Main Document    Page 10 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                        Main Document    Page 11 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                        Main Document    Page 12 of 13
Case 2:18-bk-20374-ER   Doc 30 Filed 10/29/18 Entered 10/29/18 16:23:35   Desc
                        Main Document    Page 13 of 13
